.-
.,’




           OFFICE   OF   THE AHORNEY GENERAL   OF   TEXAS
                                AUSTIN
               .c
  Sonorrble 2.‘.. Orrrr,   kelneer, Fefl62


        %ehicler are the property of and ueed cxoluel*6ly
        in the eervloe nT the Gnlted Ztrte6 ~~overnment,
                                                       the
        ::tatacf Textbe,cr countg or cltj thereof.”
              i-nJenurry 2, 19E”L,an opinion wee rendered by the
  kttorney General’s tepsrta6nt,by :. 2. hr~stophsr,      ~eeietant,
-holding that euch fehlolee tier6not exeaiptunder the amended
  statute. &beequent to that opinLon,,the eectlon of the statute
  sonteinhg   the gtoteb provleionvae trios mwm!teaA the first
  the, in 19M, by’tht CSrC Ls~ielrture,b. E. 6, oh. S, &Id c. e.,
  la vhich this pertioul.er provlelorr   vae left untouohed and the
  eooond tlmt  In lQS8, in whioh the only ohenge was to inolude
  leh441 Qletrlote eeong those mxtltltd     to the exomptloa. haoh pro-
  v%eion, f4und In Article &?~-t,       Veraon’s Anndated Citil.fWtutee,
  Pea481
             'Ovaem or nator v8h%ol68, trrllerr an6 sad.-tr6llet8,
        wbiah er4 the property   OS, en6 used txdloelr~1~la the
        eenloe oi tbo Palted States Owammat,       the 8tete of
        %X18, Or an5 hUltF, OitF Ot'khaol DietPlOt thW@Ot,
        shell SppIy 6nnubllF to.mgleter    'allmob tohl4le8, but
        shell not be cequulmd te pay the re~letratl6nf6e6
        horeln p~ri6rlbe4,  pcotidod thet  drietdt 16 u&e a*.
        the t&me or ~regletzwtfon    by 6 persot   who h66 the prapw
        authorltt that asah v4hi4lee lr e the pr4p6rty of aad
        o #alXOh
             d   SdVOin
                      fFtht         eini4e   Of the %it&    gtatS8’
        ~wtrnemt;    thestat4 of TSmke, Or ~ouf&F Or City or
        Bohool Bietrlet theroof, as the Base may b&*
             Thus 18 is olear beyend say queetioa that mr.ekt\tW,       ii
  lt is velld, dSIlt.6the oX#ptiOa UUlee6 th4 teh%Ol4~%6'~
  veil as used in th6 86rVloe of the UalteU h&86,    tiera 18
  la our 8t.888Conrtitutlon whlsh le otfanded.bF mob piovirioa.        we




  Btatee 86 18ymg a aireot kvain 00 the Fedem government evtdn
  taouga the iapoeltlon~4fthe tax OUT lnar~eee the Ooet to be
  gwrrnment 0r ths'vork to tm doas. den46 vs. Waw ContraoOlng
cc. ) 302 3.   2. 134, SP L. M. 1SS (1fXW. A •~aeolineroad ;oll*,
oolleotr6 on the mount of ~asol~nr uee6 In the rrropuldonof
motor vcb~cl~fover the hlphwyr ati belw ohms@ by the rtate of
WQw ikmychlrefor the u1.tof ltc hl.phwiyeYAP .hQlduOl~QctIblc
a&alnrt Fedeml     nzrnl me11 oarrlcm urln~  thalr own mm.   Tlrrcll
vs. Jobnetoo, 271 ktl. 641, efflrmc~ by the bnltcd States hpreme
court, 292 ;i.2, 633‘ 7Q i. Ed. 641 (1934). W2 regIHmtion fee
lmporcd by our ctntute 1s in tbs nature of a llcsnse tee for the
grI+Ilega of operatingm sutoaobllc on tha cubllc hi@vsy or this
stats. ~tklne ‘16. State Ughwoy Dept. 201 9. 5. 22f? The rtatutt
Is not ~Isariainrtory~a~alnrt    ptrsoas holding oontractetith oc
psrioreIn(;   remloct Sor the ~'aderal.Government. hr alrraily&own,
the Ia& that the oost to the Federal Qovermant of trrasportlag
the us18 perhape may ba ~naid*nt8llyinorereeaby the rqulreaent
that lioewr fat* be paa a08r not .MQUllw the ~xeaptlonOS tbme
r8hieles from auOh fem.